DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 21-40 are pending, claims 1-20 have been cancelled, and claims 21-40 are currently under consideration for patentability under 37 CFR 1.104. 

Claim Objections
Claim 21 is objected to because of the following informalities:  “a secnod hooked segment” should read “a second hooked segment”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first control member” in claims 21, 28, and 35; “a second control member” in claims 22, 28, and 35.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 28, the limitation “the control member” lacks antecedent basis. It is unclear which control member (i.e. the first or the second control members) is being passed through the second hooked segment. Claims 29-34 are rejected due to their dependency on claim 28.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 21-33 and 35-40 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Okamoto (US 2013/0060088).
Regarding claim 21, Okamoto discloses a method, comprising: using an actuator (5, figure 6) disposed on a handle of a medical device (1, figure 1) to move a first control member (this element is interpreted under 35 USC 112f as a wire, a cable, a rod, a filament, a braided member, or a hollow tube [0027] | see 8 r/d or u/l, figure 6), wherein the handle includes a holding mechanism (see 13, figure 5), wherein the holding mechanism has a first arm (13 u/d or 13 r/l, figure 6) having a first hooked segment (see 13 u/d2 or 13 r/l2, figure 6) and a second arm (13 u/d or 13 r/l, figure 6) having a second hooked segment (see 13 u/d2 or 13 r/l2, figure 6), wherein a connecting segment (see the middle of 13 u/d and 13 r/l that is connected to 5a, figure 6) extends between the first arm and the second arm, wherein the first arm, the second arm, and the connecting segment are formed of a single, unitary piece of material (this limitation can be interpreted as the 1st arm, the 2nd arm, and the connecting segment 
Regarding claim 22, Okamoto further discloses using the actuator to move a second control member (this element is interpreted under 35 USC 112f as a wire, a cable, a rod, a filament, a braided member, or a hollow tube [0027] | see 8 r/d or u/l, figure 6), wherein the second control member passes through the second hooked segment (see figure 6 | the examiner considers the ring that attaches the control member to the hooked segment to be a part of the control member), and wherein the movement of the second control member causes the second arm to bend away from the connecting segment (13r moves up and pulls 8r, 8l is then pulled and 13l is pulled down | 13l “bends away” from the connecting segment | see figure 6).  
Regarding claim 23, Okamoto further discloses each of the movement of the first control member and the movement of the second control member steers a distal tip of -2-Attorney Docket No.: 06530-0685-01000 an insertion member (see bending portion 2b, figure 1 | operation wires being pulled/slackened [0048]) extending from the handle, wherein the distal tip is positioned within a body lumen of a patient (insertion portion is inserted into a body [0005]).  
Regarding claim 24, Okamoto further discloses the first arm applies tension to the first control member (13u can pull 8u or 13d can pull 8d, see figure 6), and the second arm applies tension to the second control member (13r can pull 8r or 13l can pull 8l, figure 6).  
Regarding claim 25, Okamoto further discloses the first arm is configured to apply the tension to the first control member by deflecting a path of the first control member (movement of 13u or 13d up would deflect the path of and apply tension to 8u or 8d; see figure 6), and wherein the second arm is configured to apply the tension to the second control member by deflecting a path of the second control member (movement of 13r or 13l up would deflect the path of and apply tension to 8r or 8l; see figure 6).  
Regarding claim 26, Okamoto further discloses a proximal end (the examiner interpreted “a proximal end” to be a proximal portion/part that is close to the end | see 8u/d and 8r/l connected to 21, figure 6) of each of the first and the second control members is connected to a spool (see 21, figure 6), and wherein the holding mechanism is not coaxial with the spool (see 21 and 13, figure 6).  
Regarding claim 27, Okamoto further discloses wherein, when the holding mechanism is in a naturally biased state, the first arm is transverse to the second arm (see 13r/l vs 13u/d, figure 6).  
Regarding claim 28, Okamoto discloses a method, comprising: moving a first control member (this element is interpreted under 35 USC 112f as a wire, a cable, a rod, a filament, a braided member, or a hollow tube [0027] | see 8 r/d or u/l, figure 6) in order to steer a distal tip of an insertion portion of a medical device in a first direction 
Regarding claim 29, Okamoto further discloses the first arm, the second arm, and the connecting segment are formed from a single, unitary piece of material (this limitation can be interpreted as the 1st arm, the 2nd arm, and the connecting segment 
Regarding claim 30, Okamoto further discloses the first arm applies tension to the first control member (13u can pull 8u or 13d can pull 8d, see figure 6), and the second arm applies tension to the second control member (13r can pull 8r or 13l can pull 8l, figure 6).  
Regarding claim 31, Okamoto further discloses the first arm is configured to apply the tension to the first control member by deflecting a path of the first control member (movement of 13u or 13d up would deflect the path of and apply tension to 8u or 8d; see figure 6), and wherein the second arm is configured to apply the tension to the second control member by deflecting a path of the second control member (movement of 13r or 13l up would deflect the path of and apply tension to 8r or 8l; see figure 6).  
Regarding claim 32, Okamoto further discloses a proximal end (the examiner interpreted “a proximal end” to be a proximal portion/part that is close to the end | see 8u/d and 8r/l connected to 21, figure 6) of each of the first and the second control members is connected to a spool (see 21, figure 6), and wherein the holding mechanism is not coaxial with the spool (see 21 and 13, figure 6).  
Regarding claim 33, Okamoto further discloses wherein, when the holding mechanism is in a naturally biased state, the first arm is transverse to the second arm (see 13r/l vs 13u/d, figure 6).  
Regarding claim 35, Okamoto discloses a method, comprising: using an actuator (5, figure 6) of an endoscope handle (3, figure 1) to move a first control member (this element is interpreted under 35 USC 112f as a wire, a cable, a rod, a filament, a braided member, or a hollow tube [0027] | see 8 r/d or u/l, figure 6), wherein the first control member passes through a first hooked segment (see 13u/d2 or 13r/l2, figure 6 | the examiner considers the ring that attaches the control member to the hooked segment to be a part of the control member) of a first arm (13u/d or 13r/l, figure 6) of a holding mechanism (13, figure 5), and wherein the holding mechanism further includes a second arm (13u/d or 13r/l, figure 6) having a second hooked segment (see 13u/d2 or 13r/l2, figure 6) and a connecting segment (see the middle of 13 u/d and 13 r/l that is connected to 5a, figure 6) extending between the first arm and the second arm; bending the first arm away from the connecting segment (13u moves up and pull 8u, 8d is then pulled and 13d is pulled down | 13d  “bends away” from the connecting segment | see figure 6); using the actuator to move a second control member (this element is interpreted under 35 USC 112f as a wire, a cable, a rod, a filament, a braided member, or a hollow tube [0027] | see 8 r/d or u/l, figure 6), wherein the second control member passes through the second hooked segment (the examiner considers the ring that attaches the control member to the hooked segment to be a part of the control member | see figure 6); and bending the second arm away from the connecting segment (13r moves up and pulls 8r, 8l is then pulled and 13l is pulled down | 13l “bends away” from the connecting segment | see figure 6).  
Regarding claim 36, Okamoto further discloses the movement of the first control member causes the bending of the first arm (8d is pulled and 13d is pulled down 
Regarding claim 37, Okamoto further discloses the first arm, the second arm, and the connecting segment are formed from a single, unitary piece of material (this limitation can be interpreted as the 1st arm, the 2nd arm, and the connecting segment can each be formed of a single, unitary piece of material or they together form a single, unitary piece of material | the examiner interpreted 13 in figures 5-6 to be made from a single, unitary piece of material).  
Regarding claim 38, Okamoto further discloses the first arm applies tension to the first control member (13u can pull 8u or 13d can pull 8d, see figure 6), and the second arm applies tension to the second control member (13r can pull 8r or 13l can pull 8l, figure 6).  
Regarding claim 39, Okamoto further discloses the first arm is configured to apply the tension to the first control member by deflecting a path of the first control member (movement of 13u or 13d up would deflect the path of and apply tension to 8u or 8d; see figure 6), and wherein the second arm is configured to apply the tension to the second control member by deflecting a path of the second control member (movement of 13r or 13l up would deflect the path of and apply tension to 8r or 8l; see figure 6).  
Regarding claim 40, Okamoto further discloses wherein, when the holding mechanism is in a naturally biased state, the first arm is transverse to the second arm (see 13r/l vs 13u/d, figure 6).

Claims 28 and 34 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chikama (US 5,167,221).
Regarding claim 28, Chikama discloses a method, comprising: moving a first control member (this element is interpreted under 35 USC 112f as a wire, a cable, a rod, a filament, a braided member, or a hollow tube [0027] | see 30-31, figure 2) in order to steer a distal tip of an insertion portion of a medical device in a first direction (see outline of 4, figure 1), wherein the first control member passes through a first hooked segment (see 14 near 14a, figures 2-3 | see 60 and 65, figure 7) of a first arm (see the pair of 14, figures 2-3) of a holding mechanism (10, 12, and 14, figures 2-3); and -3-Attorney Docket No.: 06530-0685-01000moving a second control member (this element is interpreted under 35 USC 112f as a wire, a cable, a rod, a filament, a braided member, or a hollow tube [0027] | see 30-31, figure 2) in order to steer the distal tip in a second direction (see outline of 4, figure 1), wherein the control member passes through a second hooked segment  (see 14 near 14a, figures 2-3 | see 60 and 65, figure 7) of a second arm (see 14, figures 2-3) of the holding mechanism; wherein a connecting segment (see distal end of 12 that connects the pair of 14, figure 3) extends between the first arm and the second arm, wherein the movement of the first control member causes the first arm to bend away from the connecting segment (threaded rod 60 is rotated…; Col. 7, lines 35-41 | the threaded rod position changes and “bends away”), and wherein movement of the second control member causes the second arm to bend away from the connecting segment (threaded rod 60 is rotated…; Col. 7, lines 35-41 | the threaded rod position changes and “bends away”).  
Regarding claim 34, Chikama further discloses wherein, when the first control member is moved proximally, the first control member moves through the hooked segment in a proximal direction (see 14 and 30, figure 2).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Selkee (US 2005/0277874); Inada (US 2012/0302832); Aust (US 5,454,827); and Schultz (US 2010/0069834).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851.  The examiner can normally be reached on M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        March 24, 2021

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795